     Case 2:19-cv-01650-TLN-EFB Document 15 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN JOSPEH SIMMONS,                              No. 2:19-cv-01650-TLN-EFB
12                        Plaintiff,
13            v.                                          ORDER
14    C. KISHBAUGH, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 13, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 12.) Plaintiff has filed

23   objections to the findings and recommendations. (ECF No. 13.)

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
     Case 2:19-cv-01650-TLN-EFB Document 15 Filed 06/01/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed April 13, 2020 (ECF No. 12), are adopted in

 3   full;

 4           2. Plaintiff’s applications to proceed in forma pauperis (ECF Nos. 3, 8) are DENIED; and

 5           3. Plaintiff is ordered to pay the $400 filing fee within fourteen days from the date of this

 6   Order; Plaintiff is cautioned that failure to do so will result in the dismissal of this action.

 7           IT IS SO ORDERED.

 8   DATED: June 1, 2020

 9

10

11                                                                  Troy L. Nunley
                                                                    United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
